DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 7/21/2020 is acknowledged.
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/21/2020.

Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitations "after controlling the fresh air machine to operate again by using the obtained delivery air temperature as a new return air temperature" in lines 2-3 of claim 5 and “when the fresh air machine operates again” in line 4 of claim 5 because the phrase “again” has been deleted in claim 1.   There is insufficient antecedent basis for these limitations in the claim. Claim 5 also recites a forth preset temperature period, it is unclear where is the first, second, third preset period. It is suggested applicant to 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Watabe (US 4,569,476) in view of Tiranno et al. (US 2016/0273814 A1).
Watabe disclose a method for controlling a fresh air machine of an air-conditioner 2-5 comprises: determining (by means 12) that the fault occurs in a return air 7 temperature sensor 9 of the fresh air machine during normal operation of the fresh air machine; determining (by means 13) whether a fault occurs in a delivery air 6 temperature sensor 8 of the fresh air machine (Figs. 1-2). Watabe further discloses that when this representative temperature indicated by deciding means (32) has received an instruction that the temperature detector (8) or (9) is abnormal from temperature detector abnormality determining means (13) or (12), respectively, it disregards the detection temperature of the abnormal temperature detector (8) or (9) upon deciding a representative temperature and decides the detection temperature of the normal temperature detector (9) or (8) as a representative temperature (col. 5, line 62 to col. 6, line 3). However, Watabe does not disclose in accordance with a determination that the fault occurs in the return air temperature sensor: closing an internal valve corresponding to the fresh air machine and keeping a fan motor operating. Tiranno et al. teach a method for controlling a fresh air machine of air-conditioner 110, 114, 116, 118 comprising: closing an internal valve 110 corresponding to the fresh air machine and keeping a fan 106 motor operating upon the fault occurs in a return air temperature sensor 104 of the fresh air machine (paragraphs [0033], [0040]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the method of Watabe to include the steps of closing an internal valve corresponding to the fresh air machine and keeping a fan motor operating in accordance with a determination that the fault occurs in the return air temperature sensor as taught by Tiranno et al. in order to improve the air conditioner operation efficiency. As for the limitations: “in accordance with a determination that the fault does not occur in the delivery air temperature sensor: obtaining a delivery air temperature of the fresh air machine; and controlling the fresh air machine to operate using the obtained delivery air . 

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY